Citation Nr: 1220357	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death.

2.  Entitlement to benefits for the cause of the Veteran's death based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970, and additional unverified reserve component service.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2008, the Board remanded this claim for additional development.  In October 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The cause of death was cerebral hemorrhage due to atherosclerotic vascular disease.

2.  At the time of the Veteran's death, service connection was in effect for residuals of a laceration to the right upper arm.

3.  The preponderance of the evidence of record is against a finding that a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death, and is against a finding that the Veteran's cause of death was otherwise related to his military service.

4.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and the Veteran's death was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2011).  

2.  The criteria for compensation under 38 U.S.C. § 1151 for the cause of the Veteran's due to VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v.  Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the Board is aware that the September 2004, June 2005, June 2008, and July 2009 VCAA letters do not contain the level of specificity set forth in Hupp.  Namely, it did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, the Board does not find that any such procedural defect constitutes prejudicial error in this case because of evidence of actual knowledge on the part of the Appellant and other documentation in the claims file reflecting such notification that a reasonable person could be expected to understand what was needed to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir.  2007).  See also Appellant's statements of March and May 2005.  

The Board is aware of the Appellant's statements in which she has described her husband's disorder.  See VA Form 9, May 2005.  Additionally, in an August 2003 statement, the Appellant's representative indicated that it was known the Veteran was service connected for residuals of lacerations in the right upper arm.  See Informal Hearing Presentation, August 2003.  These statements indicate an awareness or actual knowledge on the part of the Appellant and Appellant's representative that the Veteran was not service connected for this disability at the time of his death.  

Moreover, the September 2004 VCAA letter, while not fully compliant with Hupp, did notify the Appellant of the requirements needed to satisfy a DIC claim under 38 U.S.C.A. § 1310 and June 2005, June 2008, and July 2009 VCAA letters notified the Appellant of the requirements needed to satisfy a DIC claim under 38 U.S.C.A. § 1151.  The January 2005 rating decision and the April 2005 and September 2010 Statements of the Case further discussed the evidence and information required to substantiate a DIC claim based on 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1151.  The Appellant was accordingly made aware of the requirements for DIC benefits based on those provisions.  

VA has obtained service treatment records, post-service treatment records, and obtained VA opinions.  Virtual VA records were reviewed.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements; and the Appellant is not prejudiced by a decision on the claim at this time. 


II.  Entitlement to Service Connection for the Cause of the Veteran's Death, Under 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1151

The Veteran died in July 2004.  According to the death certificate, the immediate cause of death was cerebral hemorrhage due to atherosclerotic vascular disease.  At the time of his death, service connection was in effect for residuals of a laceration of the right upper arm.  

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the Veteran's death under 38 U.S.C.A. § 1310.  Alternatively, the Appellant submitted a claim under 38 U.S.C.A. § 1151, contending that VA's failure to timely diagnose the Veteran's atherosclerotic heart disease caused a delay in treatment which led to the Veteran's death.

A.  Claim under 38 U.S.C.A. § 1310  

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic conditions will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.


VA death benefits are payable if a Veteran died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).

In order to establish service connection for the cause of a Veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).


Analysis

In order to establish service connection for the cause of the Veteran's death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  As noted above, the Veteran died in July 2004 as a result of a cerebral hemorrhage due to atherosclerotic vascular disease.  

The Veteran's service records were reviewed.  A December 1966 entrance examination revealed no abnormalities.  During service, the Veteran received a laceration of the right upper arm in December 1968.  The separation examination from November 1970 only noted that the Veteran's tonsils were enucleated.  No other abnormalities were noted.  Therefore, there is no evidence of atherosclerotic vascular disease or a cerebral hemorrhage during service.  Further, to date, there is no medical evidence of a nexus between a claimed in-service disease or injury and death.  Additionally, in a February 2012 opinion, a VA expert stated there was no evidence of ischemic heart disease.  The Veteran's cause of death, cerebral hemorrhage due to atherosclerotic vascular disease, is not a disorder for which there are any presumptions of service connection.  (See 38 C.F.R. §§ 3.307, 3.309 which states that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  The diseases presumed to be associated with herbicide exposure include atherosclerotic cardiovascular disease including coronary artery disease. 38 C.F.R. § 3.309(e)).  Additionally, the only other mention of an ischemic heart disease was made by the Appellant. 

Finally, the Appellant has not asserted that the Veteran died from an in-service disease or injury, and the evidence does not support this theory of entitlement.  Accordingly, elements (2) and (3) have not been satisfied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Accordingly, the benefit sought on appeal is denied.

B.  Claim under 38 U.S.C.A. § 1151  

As the Appellant's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply. 

Compensation is awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service-connected.  Cause of death under 38 U.S.C.A. § 1151 may be granted if the death was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable. 

Under 38 C.F.R. § 3.361(c), a claim based on death due to VA medical treatment requires actual causation.  To establish causation, the evidence must show that the VA treatment resulted in the Veteran's death. 

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Whether the proximate cause of death was an event not reasonably foreseeable, this is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d). 

VA clinical records demonstrate that, after the Veteran was afforded VA examination of the right arm in November 2002, he was provided VA outpatient treatment in February 2003, March 2003, April 2003, and May 2004.  These records also reflect that the Veteran had a private (non-VA) health care providers.  There is no other record of any other scheduled VA treatment or request for VA treatment.  

February 2004 private outpatient clinical records from Dr. L, disclose that the Veteran complained of headaches.  Laboratory examinations and an electrocardiogram examination were conducted.  The physician recommended that the Veteran undergo a cardiolite (nuclear medicine stress test) examination.  The notes reflect that the Veteran was to "call soon" to schedule that examination, but he postponed the examination because his mother was ill.  The record does not disclose that the Veteran completed this examination.  

His private physician, Dr. L., saw the Veteran in July 2004, and a carotid bruit was noted.  Several examinations were scheduled.  A medical statement from J.R.E., MD, dated in mid-July 2004, reflects an opinion that the testing disclosed a month-old infarction in the basal ganglia and a right parietal lesion several days old.  

In a statement received by the VA in May 2005, the Appellant alleges that the Veteran contacted his representative and requested assistance in obtaining a VA appointment for the examination recommended by Dr. L. in February 2004.  No evidence from the Veteran's representative substantiating this allegation is of record.  

The Appellant also alleges that the Veteran was advised in May 2004 that a "stress test" would be scheduled.  The Appellant indicates that there are records that a cardiac evaluation was scheduled in June 2004.  The Appellant has not submitted these records, and no records reflecting that the Veteran requested a stress test or that cardiology evaluation was scheduled are associated with the claims file.  

In a February 2007 medical opinion, a private physician, Dr. B., opined that, had the Veteran's carotid stenosis been discovered sooner, he could have been treated before an emergent carotid endarterectomy was performed in July 2004 and the Veteran would have had a better chance for survival.  Dr. B. further opined that private records established that VA treatment of the Veteran was not adequate.  


In January 2012, an expert medical opinion was obtained from a VHA physician, who is a Staff Cardiologist at a VA Medical Center.  

As to the question of whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to include analysis of the carotid arteries, at least by routine stethoscopic examination during treatment provided in February 2003, March 2003, April 2003 and May 2004, the VHA expert opined that VA did exercise the degree of care that would be expected of a reasonable health care provider.  The VHA expert explained that it is not the standard of care to listen to the carotid arteries on each patient at every exam, unless there are complaints suggestive of transient ischemic attacks (TIA's).  The VHA expert noted that the private physician, Dr. L., also did not listen to the carotid arteries during a February 2004 appointment - a cardiolite stress test was suggested.  The VHA expert stated that this is further proof that listening to the carotid arteries does not constitute the standard of care, in that it is very unlikely several VA providers as well as his primary care private provider would all breach the standard of care within the last year of his life.  The expert stated it is only when the Veteran complained to the private physician of visual disturbances did the private physician document listening to the carotid arteries.  Given the symptoms of visual disturbances, the standard of care would be to listen to the carotids; however, the expert noted that there is no documentation anywhere in the VA records that the Veteran had any visual symptoms in 2003 through the final VA visit of May 2004.

The expert stated the VA could have been timelier in providing the Veteran was access to see a physician when he was having his vague symptoms in May 2004.  However, the VHA expert opined that this action was less likely than not a cause of the Veteran's death based on the fact that the plaque rupture was probably already occurring during those symptoms.  The expert explained that the Veteran's death was likely the result of a post op hyperperfusion syndrome in the setting of prior recent strokes, particularly one recent stroke that was deemed in the record as being hemorrhagic.  If the recent strokes were occurring during the symptoms where he was waiting for a VA appointment, they were still happening nonetheless, and the outcome of surgery would have been the same.

The expert opined that it is not at least as likely as not that the VA's failure to diagnose atherosclerotic disease, including carotid abnormality, in February 2003, March 2003, April 2003, and May 2004 was the actual cause of the Veteran's death in July 2004 due to cerebral hemorrhage due to atherosclerotic heart disease.  The expert explained that there is no relationship between atherosclerotic heart disease and cerebral hemorrhage post op endarterectomy.  The VHA expert noted that no objective evidence in the entire chart could be found that documented the presence of any organic heart disease, which might give rise to a cardiogenic cerebral embolic source.  The Veteran did not have a cardiogenic embolus, he clearly ruptured an internal carotid artery plaque, causing subtotal occlusion of the vessel, akin to what happens in the coronary arteries when a heart attack occurs, only occurring in the internal carotid arteries.  The expert stated the Veteran's actual cause of death was a cerebral hemorrhage caused by a post-operative hyperperfusion syndrome.

The expert opined that it is not as likely as not that any action by the VA or event brought about by the VA directly caused the Veteran's death.  The VHA expert explained that the Veteran's death was directly caused by a cerebral hemorrhage due to a postoperative complication and these complications were predicted in the medical records by the surgeon prior to the surgery.

The Board acknowledges that the Appellant is competent to give evidence about what she witnessed; for example, she is competent to discuss her husband's observed symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology as to either illness or death, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In the present case, certain symptoms suffered by the Appellant would be found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, VA records do not indicate that the VA treatment resulted in the Veteran's death, and do not indicate that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part caused an additional disability.

While she is clearly sincere in her beliefs, in light of these factors, any current statements to the effect that her husband's death was a result of the VA treatment, while to some extent competent, are not deemed to be credible.  The evidence does not place into equipoise her claims regarding his complaints of symptoms made during his VA visits, and is rebutted by a note from Doctor Lowry where he states that the Veteran had a 4-5 day history of headache and memory loss when seen in July 2004.  See Dr. L's statement of September 2006).  Moreover, while a private physician has indicated that the Veteran's carotid stenosis could have been discovered sooner, the VHA expert has indicated that it is not the standard of care to listen to the carotid arteries on each patient at every examination.  Based on the symptoms the Veteran presented to VA physicians, the Veteran was treated to the appropriate standard of care.  Furthermore, the Board notes that the Veteran did not seek treatment from the VA after April 2003 until more than a year later, in May 2004.  Accordingly, the Veteran's cause of death is not shown to have resulted from VA hospitalization or medical or surgical treatment, by either the competent evidence or the Appellant's own statements. 

The Board recognizes the sincerity of the arguments advanced by the Appellant that her husband's death is related to VA treatment he received.  Resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Appellant's lay statements may be competent to support a claim for DIC under the provisions of 38 U.S.C.A. § 1151 by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, as noted above, the Veteran's symptoms required specialized training for a determination as to causation of death, and are therefore not susceptible of a lay opinion as to cause or etiology.  Additionally, it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience in health care to offer an opinion on fault on the part of VA regarding the surgery or on the standard of care of a reasonable health care provider, which are factors in determining entitlement to death compensation benefits under 38 U.S.C.A. § 1151. 

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran's cause of death resulted from VA hospitalization or medical or surgical treatment.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for the Veteran's cause of death, under 38 U.S.C.A. § 1310, is denied.

Compensation for the Veteran's cause of death, under 38 U.S.C.A. § 1151, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


